Case 1:20-cv-01580-RCL Document 47 Filed 08/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THE UNITED STATES OF AMERICA,

Plaintiff, Civil Action No. 20-1580-RCL

Vv.
JOHN R. BOLTON,

Defendant.

 

 

Premonntl ORDER

Pending hefore the Court is the Parties’ joint motion for an extension of the briefing
schedule on Plaintiff's Cross-Motion for Summary Judgment. Upon consideration of the motion,
for good cause shown and in light of the Parties’ agreement, the motion is GRANTED.
Defendant’s response to Plaintiffs Cross-Motion shall be filed on or before August 20, 2020.
Plaintiff's reply in support of its Cross-Motion shall be filed on or before September 3.

SO ORDERED.

Dated: 4+ (a0 <L ese. Lilt

HONORABLE ROYCE C. LAMBERTH
United States District Court Judge
